Citation Nr: 0829380	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1946 to 
October 1947 and from September 1950 to October 1951.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2008, the veteran presented 
testimony during a hearing before the undersigned Veterans 
Law Judge (VLJ) sitting at the RO.  A transcript of that 
hearing is of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Additionally, in a July 2008 VA Form 21-4138 (Statement in 
Support of Claim), the veteran raised a claim for service 
connection for right knee disability.  As this claim has not 
been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is reasonable doubt as to whether the veteran's 
hearing loss and tinnitus are related to his period of active 
military service.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In view of the favorable disposition of the claims for 
service connection for bilateral hearing loss and for 
tinnitus, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims has been accomplished.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

The veteran's service treatment records are not available for 
review.  The records appear to have been lost in a fire at 
the National Personnel Records Center (NPRC).  In cases where 
records in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005)(per curiam) citing O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The veteran's available service records indicate that his 
military occupational specialty (MOS) was "gun crewman light 
artillery".  The veteran reports that he was exposed to loud 
noises associated weapons' fire from 75-mm guns, 105-mm and 
155-mm howitzers, bazookas, and hand grenades.  The veteran 
avers that his noise exposure caused his eventual hearing 
loss and tinnitus.  In the August 2007 rating decision on 
appeal, the RO conceded that the veteran had incurred 
acoustic trauma during service.  

Review of the record discloses that the veteran was afforded 
a VA examination in August 2007.  The examiner's report 
showed that on audiological testing, the veteran demonstrated 
bilateral hearing loss that met VA requirements for impaired 
hearing under 38 C.F.R. § 3.385.  However, the examiner 
reported that she was not able to relate the veteran's 
hearing loss or his reported tinnitus to his military service 
without resorting to mere speculation because the service 
treatment records were not available for review.  Otherwise, 
the examiner, while unable to form a medical opinion because 
of the missing treatment records, commented that the 
veteran's reported onset of tinnitus in 1946 was consistent 
with his military service.

During his hearing before the undersigned, the veteran 
testified with respect to noise exposure due to weapons' 
fire.  He also testified that he'd experienced a buzzing in 
his ears beginning in 1947 and had sought treatment for the 
same during service but that the buzzing had continued to the 
present day.  He also testified that post service he became a 
contractor and worked on houses installing cabinets, windows, 
closets, etc.  The veteran reported that he was exposed to 
minimal noise during the course of his work.  

In this case, notwithstanding the lack of any diagnosis or 
treatment in service for hearing loss, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  As noted above, the VA examiner 
has reported that she can not provide a medical opinion with 
respect to the veteran's claims because the veteran's service 
treatment records are unavailable for review.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge, such as experiencing tinnitus and/or hearing 
loss in service and post service.  See e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the United 
State Court of Appeals for Veterans Claims has declared that 
in adjudicating a claim, the Board has the responsibility to 
do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In 
determining whether evidence submitted by a veteran is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v.  
Brown, 7 Vet. App. 498, 511 (1995).  

The Board finds that since the veteran filed his claims, his 
recitation of the symptoms produced by his bilateral hearing 
loss and tinnitus, and how long the conditions have bothered 
him, has remained consistent, with one notable exception.  An 
examiner's report from a June 2002 VA audiological 
examination notes that the veteran denied having tinnitus.  
The Board notes that the veteran has testified that his 
tinnitus is present "90 percent of the time."  Thus, it is 
not apparent to the Board whether in June 2002 the veteran 
was reporting that he did not have tinnitus at the time of 
the examination or whether he was denying ever having 
tinnitus.  

In this case, it has been conceded that the veteran was 
exposed to acoustic trauma in service.  He has reported 
through written statements and his hearing testimony that he 
began to experience buzzing in his ears and, apparently, 
hearing loss, while in service.  He has also testified that 
he has experienced the buzzing in his ears since service to 
the present day.  The Board finds the veteran's written and 
testimonial evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-156 (1996).  Furthermore, the veteran's 
account of the onset of his disabilities is consistent with 
the circumstances and conditions of his service and 
experiencing acoustic trauma therein.  

In view of the foregoing, in particular, the veteran's lost 
service treatment records, the Board finds reasonable doubt 
as to whether the veteran's hearing loss and tinnitus are 
related to his period of service.  Here, the Board finds the 
evidence is, at least, in equipoise.  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding any material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v.  Derwinski, 1 Vet. App. 49 (1990) (holding 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.").  

Accordingly, the benefit of the doubt in resolving the issues 
on appeal shall be given to the veteran, and therefore, 
service connection for bilateral hearing loss and tinnitus 
are warranted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


